Case 1:18-cv-01771-CMA-KLM Document 30 Filed 11/13/18 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-01771-CMA-KLM

  ALEXANDER KACHMAR, individually and on behalf of all others similarly situated,

         Plaintiff,

  v.

  FARMLAND PARTNERS INC.,
  PAUl A. PITTMAN, and
  LUCA FABBRI,

         Defendants.

                             NOTICE OF VOLUNTARY DISMISSAL

  TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

         WHEREAS, no defendant in the above-captioned action, Kachmar v. Farmland

  Partners Inc. et al., 1:18-cv-01771, brought before the United States District Court for

  the District of Colorado, has served an answer or motion for summary judgment;

         NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure

  41(a)(1)(A), plaintiff Alexander Kachmar hereby voluntarily dismisses the above-

  captioned action, without prejudice, as to all defendants.

  Dated: November 13, 2018                  Respectfully submitted,

                                            POMERANTZ LLP
                                            /s/ Jeremy A. Lieberman
                                            Jeremy A. Lieberman
                                            600 Third Avenue, 20th Floor
                                            New York, NY 10016
                                            Telephone: (212) 661-1100
                                            Facsimile: (212) 661-8665
                                            Email: jalieberman@pomlaw.com
                                            Counsel for Alexander Kachman
Case 1:18-cv-01771-CMA-KLM Document 30 Filed 11/13/18 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

  I hereby certify that on November 13, 2018, I caused the foregoing to be electronically
  filed with the Clerk of Court using the CM/ECF system which will send notification of
  such filing to the e-mail addresses denoted on the Court’s Electronic Mail Notice List.

                                                  /s/ Jeremy A. Lieberman
                                                  Jeremy A. Lieberman




                                              2
